Title: James Madison to William F. Gray, 1 August 1831
From: Madison, James
To: Gray, William F.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Aug. 1. 1831
                            
                        
                        It is so long since I asked the favr. of you to let me know the balance I am in debt, that I suspect the
                            letter may have miscarried. In renewing the request, I now add a further one, that you will be so good as to forward a
                            Ream of letter paper of the former size and quality, by the first convenient opportunity With friendly respects
                        
                        
                            
                                J. M
                            
                        
                    